Hall, Judge.
The Plaintiff has set forth a sufficient order against the Defendant, upon which an execution could legally be issued, provided the prerequisites to mayng glici, order had been complied with. The act of 1740, (Rev. c. SO, s. 10,) declares, that tl»e reputed father of any bastard child, when ascertained, shall stand charged with the maintenance of the same, as the County Court shall order, and shall give security to the Justices of said Court to perform the said order, and to indemnify the parish.
The act of 1799, (Rev. c. 531,) declares, that when any person shall be charged as the reputed father of any bastard child, and shall refuse or neglect to pay the amount due therefor, as ascertained and allowed by the County Court, it shall be lawful for such Court, on notice served on such Defendant, at least ten days before the sitting of such Court, or such notice being returned by the Sheriff of the County, that the Defendant is not to be found, to order an execution to issue against the goods and lands of the reputed father, sufficient to discharge the amount adjudged by the Court, for the maintenance of the has--tard child.
The objection in the present case is, that the Defendant is not shown to have ever been chargeable with the maintenance of the bastard child in question ; that it docs not appear, that any process ever issued against him to malte him answerable for such maintenance, and that it has not been made to appear that ten days notice was given to him, or any process issued to the Sheriff for that purpose, that execution was about to issue against him. These requisites of the act may have been faithfully observed before execution issued. If such has been the case, it might be easily proved. If it was omitted, the execution issued very improperly ; for it is a fundamental principle, not to be dispensed with, that no citizen shall be deprived of his property, without being heard in his own defence, There are other objections made. *393Gelatins; to the rights of the lessors of the Plaintiffs, which I think, it unnecessary to decide.
Per Curiam. — Let the judgment of the Court below be reversed.